Title: Thomas Jefferson to John Vaughan, 8 February 1815
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir Monticello  Feb. 8. 15.
          Your very friendly letter of Jan. 4. is but just recieved, and I am much gratified by the interest taken by yourself, and others of my collegues of the Philosophical Society, in what concerned myself on withdrawing from the presidency of the society. my desire to do so had been so long known to every member, and the continuance of it to some, that I do not suppose it can be misunderstood by the public. setting aside the consideration of distance, which must be obvious to all, nothing is more incumbent on the old than to know when they should get out of the way, and relinquish to younger successors the honors they can no longer earn, and the duties they can no longer perform. I rejoice in the election of Dr Wistar, and trust that his senior standing in the society will have been considered as a fair motive of preference by those whose merits, standing alone, would have justly entitled them to the honor, and who as juniors, according to the course of nature, may still expect their turn.
          I have recieved with very great pleasure the visit of mr Ticknor, and find him highly qualified distinguished by science and good sense. he was accompanied by mr Gray, son of the late Lt Govr of Massachusets, of great information and promise also. it gives me ineffable comfort to see such subjects coming forward to take charge of the political & civil rights the establishment of which has cost us such sacrifices. mr Ticknor will be fortunate if he can get under the wing of mr Correa: and if the happiness of mr Correa requires (as I suppose it does) his return to Europe we must sacrifice to it that which his residence here would have given us, and acquiesce under the regrets which our transient acquaintance with his worth cannot fail to embody with our future recollections of him.—of Michaux’s work I possess 3. vols, or rather Cahiers, one on Oaks, another Beeches & Birches, and a third on Pines.
          I salute you with great friendship and respect.
          Th: Jefferson
        